DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

      HARRIS KREICHMAN, LORI KREICHMAN, and MICHAEL
                      KREICHMAN,
                        Appellants,

                                    v.

       ENGINEERED AIR, LLC, a Florida Limited Liability Company,
   RIDGEWAY PLUMBING, INC., a Florida Corporation, R Q BUILDING
PRODUCTS, INC., a Florida Corporation, THREE G ENTERPRISE, INC.,
   a Florida Corporation, BUILDER SERVICES GROUP, INC., a Florida
 Corporation d/b/a GALE INSULATION, PROGRESSIVE PLASTERING,
 INC., a Florida Corporation, LINDSTROM AIR CONDITIONING, INC., a
      Florida Corporation, SANSONE, LLC, a Florida Limited Liability
Company, E.R.L. SERVICES, INC., a Florida Corporation, PREFERRED
 AIR CONDITIONING & MECHANICAL, INC., a Florida Limited Liability
  Company, ACTION ROOFING SERVICES, INC., ITALIAN TERRAZZO
AND TILE CO. OF BREVARD, LLC, a Florida Limited Liability Company,
  d/b/a CLASSIC FLOORS FERRAZZANO, and COMPLETE INTERIOR
  SYSTEMS, INC., a Florida Corporation, QUALITY MARBLE FLOORS,
     INC., a Florida Corporation, TOLL BROS., INC., a Pennsylvania
      Corporation d/b/a TOLL ARCHITECTURE, RICHARD & RICE
  CONSTRUCTION COMPANY, INC., a Florida Corporation, TRAYLOR
    ELECTRIC COMPANY, INC., a Florida Corporation, and CINEMA
   SOUND UNLIMITED, INC., a Florida Corporation, EKA BUILDERS,
 INC., a Florida Corporation, FLORIDA WATER GUARD, LLC, a Florida
         Limited Liability Company, and MATTHEW KREICHMAN,
                                Appellees.

                              No. 4D21-943

                            [March 31, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack Tuter, Judge; L.T. Case No. 17-5964 CACE (07).

  Scott N. Gelfand of Scott N. Gelfand, P.A., Coral Springs, for appellants.

  Carol M. Rooney of Butler Weihmuller Katz Craig LLP, Tampa, and
Thomas A. Valdez of Quintairos, Prieto, Wood & Boyer, P.A., Tampa, for
appellee Action Roofing.
PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *    *

   Not final until disposition of timely filed motion for rehearing.




                                      2